Citation Nr: 1227771	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  06-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a left leg disability, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain with L5 spondylolysis.

4.  Entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability.

5.  Entitlement to an initial evaluation in excess of 20 percent for a right shoulder disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

8.  Entitlement to an initial evaluation in excess of 10 percent for a left foot disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for a right foot disability.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 2000 to October 2003, to include a tour of combat duty in Iraq, for which he earned the Combat Infantryman Badge (CIB).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran later relocated, and jurisdiction over his claims was transferred to the Denver, Colorado, RO.  The October 2004 decision in pertinent part granted service connection for low back, shoulder, knee, and foot disabilities, and assigned initial evaluations effective from October 31, 2003.  The RO denied service connection for left hip and leg disabilities.

The Veteran initially requested a hearing before a Veterans Law Judge, to be held at the RO.  However, he withdrew this request in December 2006 correspondence.

In December 2008 and March 2010 decisions, the Board remanded the appellate issues to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  All requested development has been satisfactorily accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2004 rating decision, service connection was additionally granted for tinnitus, headaches, and chronic diarrhea and initial evaluations were assigned.  Service connection for hearing loss, spina bifida occulta, and depression were denied.  The Veteran did appeal these determinations; the Board addressed the matters in the unappealed December 2008 decision, denying increased evaluations for tinnitus, headaches, and chronic diarrhea, denying service connection for spina bifida, and granting service connection for depression.  In March 2010, the Board denied service connection for hearing loss.  These decisions are final, and no further question remains for consideration by the Board in connection with them.  

In both the December 2008 and March 2010 decisions, the Board referred a claim of service connection for left ear pain, raised in October 2006 correspondence, to the RO for appropriate action.  A review of the claims file, to include electronic records maintained in the Virtual VA system, does not indicate any action has been taken on the referral.  The matter is therefore again referred to the agency of original jurisdiction (AOJ) for appropriate action.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  No inference of a TDIU claim is warranted here, as the Veteran has continued to work or attend school full time during the appeal.

The issues of entitlement to increased evaluation for left and right foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  There is no currently diagnosed left hip disability.

2.  There is no currently diagnosed general left leg disability.

3.  Throughout the appeals period, the low back disability has been manifested by limitation of motion in flexion to no worse than 55 degrees; there is no ankylosis, and no neurological manifestations referable to the low back.

4.  Throughout the appeals period, the left shoulder disability has been manifested by, at worst, limitation of motion of the arm to shoulder level, with radiographic evidence of arthritic changes.

5.  Throughout the appeals period, the right shoulder disability has been manifested by, at worst, limitation of motion of the arm to above shoulder level, with radiographic evidence of arthritic changes.

6.  Throughout the appeals period, the left knee disability has been manifested by limitation of motion in flexion to 133 degrees at worst, with slight instability of the joint and full extension.

7.  Throughout the appeals period, the right knee disability has been manifested by limitation of motion in flexion to 135 degrees at worst, with slight instability of the joint and full extension.


CONCLUSION OF LAW

1.  The criteria for service connection of a left hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection of a left leg disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for an evaluation in excess of 20 percent for lumbar strain with spondylolysis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2011).

4.  The criteria for an evaluation in excess of 20 percent for a left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

5.  The criteria for an evaluation in excess of 20 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

6.  The criteria for an evaluation in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

7.  The criteria for an evaluation in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2003, June 2008, and March 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The June 2008 and March 2009 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The June 2008 letter addressed the specific evaluation criteria applicable to the claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in March and April 2004 and May 2012.  The May 2012 examiner made all required clinical findings, offered requested opinions, and proffered rationales for such.  The examination is adequate for adjudication purposes.  While the 2004 examiners did not perform repetitive motion testing, the reports are otherwise complete; the deficiency is adequately addressed by clinical findings and treatment records.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
 
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As the analyses of the claims of service connection for left hip and left leg disabilities are substantially similar, they are discussed together.  The left leg disability considered here is a general condition manifested by complaints of pain in the limb; it is separately and distinctly alleged from the already service-connected left knee disability.

Service connection is granted for current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability must have existed at some point during the appellate period to warrant entitlement to benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A review of the competent and credible evidence of records establishes no disability of the left hip or the left leg at any time since the initiating of the claims.

Service treatment records, VA treatment records, and both VA examinations do all document fairly consistent complaints of pain in the left hip; to a lesser extent, they also reflect complaints of generalized left leg pain.  Doctors uniformly associate these complaints with the Veteran's service-connected low back disability.  The Veteran's complaints, and the etiology of such, are undisputed.

However, no care provider identifies any actual disability of either the left leg or hip.  They merely reference pain complaints.  Objective testing, such as x-rays, shows no arthritic or other physical changes of the hip or leg.  No functional impairment of the leg or hip is found by doctors, and the Veteran himself has not described any functional manifestation of pain.  He merely reports that the body parts hurt.  He is both competent and credible to report experienced pain and any limitations imposed by that pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  He has simply not made such utterances.  Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Repeated examinations show no limitations in movement; the joints are physically normal.  Doctors are clear and unequivocal in stating that there are no current leg or hip disabilities.  The Veteran is experiencing referred pain, unaccompanied by limitation.  There is no chronic loss of sensation or motion, no weakness or incoordination.

The Veteran does cite a statement by the March 2004 VA examiner which appears to refer to left hip and left leg conditions as independent disability entities.  However, the statement is made in the context of describing the extent of the low back disability and the relationship of that disability to other complaints.  It does not represent independent diagnoses.  The examiner in fact specifies in the same paragraph that the pain of the "left hip/lower extremity" was radiating from the back. 

In sum, there is no competent and credible diagnosis of any left leg or hip disability, to include functional impairment due to pain, since the Veteran's separation from service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for either a left hip disability or a left leg disability is not warranted.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Each of the disabilities at issue here involve joints or orthopedic complaints affecting movement, and so the DeLuca factors are applicable to all.

	Lumbar Spine

The Veteran is currently evaluated under the criteria of Code 5239, for spondylolisthesis or segmental instability.  Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5239, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5239, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

Service treatment records document complaints of ongoing back pain; while some functional limitation is described, no ranges of motion are provided.  Further, records amply document that the Veteran continued to have mobility in the back, and hence there was no showing of any form of ankylosis.  During service, the Veteran underwent denervation at L2-L3, L3-L4, L4-L5, and L5-S1.

At a March 2004 VA general medical examination at which the claims file was reviewed, the Veteran reported that in-service denervation had helped to some degree; he was able to stop using his cane and back brace.  He continued to have pain, however, and remained on profile.  He complained currently of constant pain in the low back, radiating to the hip and lower extremities.  Bending was limited; he had to sit to tie his shoes.  Strenuous activity was difficult, and he had little endurance.  He avoided repetitive motion out of fear of severe stiffness.  

On physical examination, there was marked tenderness over the entire lumbar and sciatic areas.  Straight leg raising was negative, and reflexes were intact.  Range of motion was "markedly limited;" flexion was to 55 degrees, extension was to 30 degrees, right lateral flexion was to 10 degrees, left lateral bending was to 20 degrees, and rotation was to 30 degrees bilaterally.  Motion was limited by pain.  Repetitive motion testing was not performed.  Although the Veteran reported sensory abnormalities intermittently, none were seen on examination. 

A more focused orthopedic evaluation was also performed in March 2004.  The claims file was again reviewed, and an accurate history was observed.  The Veteran again reported constant severe pain in the low back, radiating to the left hip.  He stated that doing a lot of lifting or bending aggravated the back.  He described intermittent numbness of the left leg; the most recent episode was two weeks prior, and lasted an hour.  On physical examination, the spine appeared straight.  The sacral area was tender.  Pain limited motion, but flexion was to 70 degrees, extension was to 30 degrees, lateral bending was to 40 degrees bilaterally, and rotation was 40 degrees bilaterally.  The Veteran complained of pain at the extremes of motion.  Straight leg raising was positive at 70 degrees bilaterally.  Reflexes were intact.  Recurrent lumbar strain was diagnosed; no neurological symptomatology was seen.  Pain was the limiting factor.  Repeated motion like squatting or stairs would be problematic.  

VA treatment records reflect continued complaints of and treatment for low back pain.  The Veteran was prescribed physical therapy, which provided some relief, and use of a TENS unit.  Medication applicable to multiple physical complaints also provided some pain relief.  Testing failed to show neurological impairment; sensation remained intact, though the Veteran continued to report radiation.  He was also involved in several car accidents, causing acute exacerbation of complaints.

A VA spine examination was accomplished in May 2012.  The examiner reviewed the claims file, and noted an accurate treatment and complaint history.  The Veteran complained of daily back pain in the mid and upper lumbar regions, with occasional radiation into the groin with exertion.  He used medication for back spasm and pain; flares of these symptoms occurred three times a month, and lasted several days.  Range of motion in flexion was limited to 85 degrees out of 90; pain was the limiting factor.  Extension, lateral bending, and rotation were all full and painless.  Repetitive motion testing resulted in limitation of extension to 25 degrees out of 30; other planes did not register any additional functional impairment.  The left lower musculature of the back was tender to palpation, but no guarding or spasm was present.  Strength, reflexes, and sensory examinations were normal.  Straight leg raising was negative, and there were no radicular or other neurological symptoms.   His gait was noted to be antalgic.  

The medical evidence of record documents improvement in the Veteran's low back disability since service separation.  His range of motion has increased from a low of 55 degrees to 85 degrees; these ranges include consideration of the impact of pain on functional capacity.  Other planes of motion have returned to a full range, even with repetition.  The Veteran himself has reported to treating doctors that while therapy remains needed, he has had some benefit from the exercises, medication, and apparatus he had used over the past decade.

At no time during the pendency of the claim has the measured range of motion fallen below 30 degrees; even when the lack of an ability to perform repetitive motion testing in 2004 is considered, there is no measurement or description of a limitation approaching that level, which is required for assignment of an increased 40 percent evaluation.  There is no evidence or allegation of ankylosis, or its functional equivalent, since service.  Assignment of a higher schedular evaluation is not warranted.

Further, there is no evidence of any chronic neurological manifestations, which could be separately compensated.  Although the Veteran competently and credibly reports intermittent pain and tingling or numbness of the legs, objective testing does not show such, and in fact contradicts his allegations.  Doctors have specified that while pain is radiating, there are no related neurological impairments.  These repeated independent medical opinions outweigh the Veteran's lay reports.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 20 percent for lumbar strain with L5 spondylolysis is not warranted.

	Shoulders

At separation from service, the Veteran complained of multiple joint pains, and sought VA treatment.  Shoulder pain began in June 2003, upon his return from Iraq.  He was provided physical therapy with a kinesiotherapist; testing for a generalized joint condition was negative.  

At a VA general medical examination in March 2004, the Veteran reported "fairly consistent" joint aching.  He reported difficulty reaching above his head.  He did not recall any specific injury of the shoulders.  On physical examination, there was anterior shoulder tenderness, particularly on the left.  Pain began at 140 degrees on abduction.  Forward flexion was to 160 degrees with limitation by pain.  Posterior extension and adduction were both to 40 degrees and painless.  There was pain and limitation in internal rotation (80 degrees) and external rotation (95 degrees).  Measurements were bilateral.  Orthopedic evaluation was recommended.

A VA joints examination was conducted in April 2004.  The history of complaints since service was noted.  The Veteran reported pain in the front of both shoulders; he was not sure of the cause.  On physical examination, the shoulders appeared normal.  Abduction and forward flexion were to 170 degrees, extension was to 40 degrees, internal rotation was to 70 degrees, external rotation 90 degrees, and adduction was to 30 degrees.  Pain was noted at the extremes of movement, and impingement points were slightly tender bilaterally.  Pain was a "marked factor" in limitations, and repetitive motion would increase pain.  There was no incoordination or fatigability.  The examiner did not comment on any additional impairment due to pain.

VA treatment records reflect that in November 2006, the Veteran began complaining of increasing left shoulder pain.  He stated that for three to four months, he had difficulty lifting his left hand over this head.  Radiographic studies were normal.  Pain began when the left arm approached 90 degrees (shoulder level) of abduction or 50 degrees external rotation.  Strength was slightly reduced.  An impingement syndrome was suspected and exercises were prescribed.  Pain continued through December 2006; a rotator cuff tear was possible.  The Veteran was involved in a car accident in January 2008, after which he reported neck pain.  A January 2008 MRI showed severe tendonitis and moderate bursitis and an acromial spur that was likely impacting the supraspinatus tendon.  He was directed in February 2008 to continue his exercise regimen and physical therapy pending an orthopedic consultation.  In April 2008, range of motion of the left shoulder was 140 degrees flexion and 60 degrees external rotation.  Pain complaints continued; a private orthopedic consultation in June 2008 was abandoned because the Veteran, who is rated 100 percent for combat related posttraumatic stress disorder (PTSD) was considered threatening by the private doctor.  Instead, arthroscopy to repair a frayed rotator cuff tear, which was causing left shoulder impingement, was performed by VA in June 2009.  Biceps tendinopathy was also repaired.

A VA shoulder examination was conducted in May 2012.  The Veteran reported, as he had previously, injuring the left shoulder in a firefight or explosion in Iraq.  He wore a sling for a period.  He denied specific injury of the right shoulder.  He stated he had not injured either shoulder since service.  Left shoulder pain increased in 2006, and an MRI showed tendinitis, arthritis, and bursitis.  Left shoulder impingement syndrome was diagnosed, and the Veteran underwent surgery in June 2009.  The Veteran reported that he currently experienced intermittent left and right shoulder pain with exertion.  Pain was in the anterior joint bilaterally.  The Veteran denied receiving any right shoulder treatment since service.  He is right handed.  On physical examination, right shoulder motion was full, complete, and painless throughout the range of motion in all planes, even after repetitive motion testing.  Left shoulder motion was full, complete, and painless throughout the range of motion in all planes on initial testing, but after repetitive motion testing, 10 degrees of abduction, to 170 degrees, was lost.  There was localized pain on palpation in the left shoulder.  Internal rotation was also limited on the left, to 55 degrees.  Left shoulder surgical scars were stable, nontender, and small.  Updated x-rays showed arthritis of both the left and right shoulders.  

Shoulder disabilities are potentially ratable under Codes 5200 to 5203.  However, as there is no showing of ankylosis or the functional equivalent, Code 5200 is not for application.  Similarly, as there is no evidence of bony involvement or damage to the humerus, clavicle, or scapula, or any separations, dislocations, or union problems associated with such structures, Codes 5202 and 5203 may not be applied.  38 C.F.R. § 4.71a.

Code 5201 assigns disability evaluations for shoulder impairments based upon the degree of demonstrated limitation of motion of the joint.  For both dominant (major) and nondominant (minor) limbs, a 20 percent evaluation is assigned for limitation of motion to shoulder level.  For the dominant limb, in this case the right shoulder, a 30 percent evaluation is assigned for limitation of motion of the arm to midway between shoulder level and the side of the body.  That degree of limitation in the minor limb continues to warrant a 20 percent evaluation.  When limitation of motion is shown to less than 25 degrees from the body, a 40 percent evaluation is assigned for the major limb and a 30 percent evaluation is assigned for the minor limb.  38 C.F.R. § 4.71a, Code 5201.

For the dominant, right arm, there has been no objective showing, or subjective complaints, of any limitation of motion to less than shoulder level.  The Veteran at most reports difficulty reaching above his head; on examination he specified that he made no complaints and received no treatment for right shoulder problems since service.  No examiner or other care provider reporting a measured range of motion for the right arm notes motion to 90 degrees (shoulder level) or less; measured flexion and abduction, the planes considered by the Rating Schedule, are normal or nearly so.  38 C.F.R. § 4.71, Plate 1.  Even upon consideration of additional functional limitations imposed by pain and repetitive movement, motion is never shown to be to less than shoulder level.  An increased schedular evaluation for right shoulder disability is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.

With respect to the left shoulder, which is the minor or nondominant extremity, the record does reflect ongoing complaints of and treatment for pain and functional impairment since service.  The Veteran required surgery in 2009 to repair damage to the rotator cuff, and exercise had not been sufficient to reduce his pain.  Nevertheless, at no time since separation from service has limitation of motion of the left arm been objectively shown or subjectively alleged to be less than shoulder level, even upon consideration of measurable functional impairment due to pain with repetitive motion.  At the initial VA examination in 2004, limitation was to shoulder level exactly, and has improved since, even at the height of complaints of pain prior to surgery.  At no time has any limitation of motion even approaching 25 degrees or less from the side, as is required for assignment of a higher 30 percent evaluation for a minor limb, been shown.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  An increased schedular evaluation for left shoulder disability is not warranted

	Knees

At separation from service, the Veteran complained of multiple joint pains, and sought VA treatment.  He was provided physical therapy with a kinesiotherapist; testing for a generalized joint condition was negative.  In January 2004, tenderness of the left knee was noted.  

At the VA general medical examination in March 204, the Veteran reported an aching, consistent pain of the knees since his return from Iraq in 2003.  The left knee was more painful than the right; he had been diagnosed with iliotibial band syndrome on the left in service.  He did not subjectively report limitation of motion, weakness or fatigability, but reported pain even with inactivity.  X-rays showed medial joint space narrowing.  Range of motion was slightly limited in flexion on the left (133 degrees) and the right (135 degrees), but there was no instability, effusion, or tenderness of either joint.  "Very little crepitus" was noted.  

The Veteran reported to an April 2004 VA joints examiner that his knees were painful, but he had not noticed swelling.  Physical examination showed full range of motion from 0 to 140 degrees.  The patellae were well placed, with slight laxity but no subluxation; ligaments were intact and there was no joint instability.  No joint line tenderness or effusion was noted.  

VA treatment records reflect participation in a physical therapy/conditioning program.  While the Veteran made general complaints of bilateral knee pain, he did not actively seek treatment for the knee until late 2006.  Prior to that, notations regarding the lower extremities note a normal range of motion without crepitus or ligamentous laxity.  In November 2006, the Veteran reported that his knees bothered him when going up and down steps.  Physical examination was normal; bilateral patellar tendinitis was suspected, and exercises were prescribed.  In December 2007, x-rays were negative, but the Veteran continued to complain of pain.  Bilateral patellofemoral pain syndrome was possible.  Knee sleeves were provided and exercises were to continue.  In March 2008, doctors noted the complaints were resolving, and in January 2009, one notation stated "improved."

At the May 2012 VA knee examination, the Veteran reported that he experienced daily, dull aching knee pain bilaterally, located "behind the kneecaps."  Twice a month, he stated his left knee would flare up with greater pain, but no resulting functional impairment.  Right knee motion was full, complete, and painless in flexion and extension.  On the left, flexion was limited by 5 degrees to 135 degrees; the Veteran reported pain throughout the range of motion.  Extension was full and painless.  With repetitive motion, there was no additional functional impairment of either knee.  Strength was full and equal.  Both knees were tender to palpation.  On the right there was no instability.  On the left, mild anterior instability was measured; there was no evidence of recurrent patellar subluxation or dislocation.  No meniscal problems or bony injuries or deficiencies were reported.  X-rays showed no arthritic changes of either knee.

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the right knee, this Code is not applicable here.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci; no such injury or disability is identified or alleged here. Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here. 38 C.F.R. § 4.71a . 

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation. Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a , Code 5257. 

For limitation of motion, there are three potentially applicable Diagnostic Codes. Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257, 5260, and 5262.  The symptomatology supporting the evaluations does not overlap; limitation of motion (in distinct planes) and stability are distinct from each other.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

The Veteran was assigned his initial 10 percent evaluations for left and right knee disabilities by analogy to Code 5257; the specifically diagnosed knee conditions were not listed, and so an equivalent Code was selected based on the anatomical location, functions affected, and symptomatology.  38 C.F.R. § 4.20.

For the right knee, no joint instability was found or complained of at any time, although slight patellar laxity was noted in 2004.  At no time has moderate instability of the joint been noted or alleged.  A higher, 20 percent evaluation under Code 5257 is not warranted.  Further, simultaneous evaluation for limitation of flexion or extension is not warranted.  No limitation of motion in extension has been measured.  No greater than a very slight, 5 degree limitation of motion in flexion has been noted at any time during the appellate period, even upon consideration of any additional functional impairment due to the DeLuca factors.  There is no limitation of extension, and the limit on flexion does not reach the compensable levels required by the Schedule.

Similarly, no greater than slight instability has been noted in the left knee, either lateral or patellar.  A higher, 20 percent evaluation under Code 5257 is therefore not warranted.  Further, simultaneous evaluation for limitation of flexion or extension is not warranted.  No limitation of motion in extension has been measured.  No greater than a very slight, 7 degree limitation of motion in flexion has been noted at any time during the appellate period, even upon consideration of any additional functional impairment due to the DeLuca factors.  There is no limitation of extension, and the limit on flexion does not reach the compensable levels required by the Schedule.

On the most recent VA examination, the Veteran did report pain in flexion throughout the range of motion of the left knee, from 0 to 135 degrees.  The examiner found, however, that the pain was not limiting until the end of the range.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In the absence of functional impact, the presence of pain in motion is not compensable.

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Entitlement to increased evaluations for left and right knee disabilities is not warranted.


ORDER

Service connection for a left hip disability is denied.

Service connection for a left leg disability is denied.

An initial evaluation in excess of 20 percent for lumbar strain with L5 spondylolysis is denied.

An initial evaluation in excess of 20 percent for left shoulder disability is denied.

An initial evaluation in excess of 20 percent for right shoulder disability is denied.

An initial evaluation in excess of 10 percent for left knee disability is denied.

An initial evaluation in excess of 10 percent for right knee disability is denied.

REMAND

Remand is necessary with respect to the evaluation of left and right foot disabilities, to ensure compliance with all due process requirements and to ensure proper application of the evaluation criteria.

In October 2004, service connection was granted for separate left and right foot strains, and a distinct 10 percent evaluation were assigned to each foot under Code 5284, for moderate injury of the foot.  The March and April 2004 VA examinations noted some flattening of the foot arches and complaints of pain; foot strains were diagnosed.  The evaluations considered the DeLuca factors in determining the extent of functional loss due to pain.

VA treatment records show continued complaints of and treatment for foot pain over the years, with the application of various diagnoses.  Plantar fasciitis, possible heel spurs, and pes planus were all considered at various times.  At the May 2012 VA examination, the past diagnosis of strain was noted, but an updated diagnosis of bilateral pes planus was entered. 

The AMC, in readjudicating the claims following the March 2010 Board remand, recharacterized the service connected left and right foot disabilities as pes planus, and continued the separate 10 percent evaluations for each foot, applying the criteria for Code 5276, pes planus.

Unfortunately, the Rating Schedule provides that pes planus, when present in each foot, must be rated as a single disability entity under Code 5276.  A single 10 percent evaluation is assigned for moderate pes planus, whether unilateral or bilateral.  A higher, 30 percent evaluation is not warranted unless severe bilateral pes planus is present.  38 C.F.R. § 4.71a, Code 5276.

A change in diagnosis, applied criteria, and evaluation is certainly permissible where warranted by the evidence of record.  However, in this instance that change would result in a reduction of the rating assigned for pes planus.  Special due process protections are applicable to reductions.  38 C.F.R. § 3.105.  Although it does not appear this particular reduction would result in any change in the overall level of compensation, the Veteran is still entitled to proper notice of the action and the opportunity to fully address VA's actions.

Therefore, the question of proper evaluation of the left and right feet must be remanded.  VA must fully justify and explain any change in diagnosis, applicable criteria, or evaluation in order to afford the Veteran a full and fair opportunity to participate in the adjudication of his claim.

The Board intimates no findings or determinations with respect to the proper evaluation of the feet at this time.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of entitlement to an initial evaluation in excess of 10 percent for a left foot disability and entitlement to an initial evaluation in excess of 10 percent for a right foot disability.  VA must either make proper findings and determinations to justify any change in diagnosis of the foot disabilities and associated evaluations, as well as afford the Veteran all required notice of such changes, or must continue application of the previous criteria.

2.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative, if any, the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


